Citation Nr: 1815056	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to September 1970, to include service in Vietnam from July 1968 to July 1969.  His decorations include the Vietnam Service Medal with three Bronze Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this case for further development in July 2015.  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.

2.  COPD with emphysema is not etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicide agents.


CONCLUSION OF LAW

COPD with emphysema was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has COPD with emphysema related to his active service, to include as due to exposure to herbicide agents. 


VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or evidentiary development is required.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations further provide that service connection is warranted for certain diseases as presumptively due to such exposure.  38 C.F.R. § 3.309(e).  Neither COPD nor emphysema is among the list of presumptive diseases.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran's service treatment records are silent for complaints of, or treatment for, symptoms of COPD or emphysema.  In July 1970, he was afforded a physical examination shortly before separation.  At that time, his lungs and chest were noted to be clinically normal.  There was no other indication from the examination report that the Veteran had symptoms of a lung disability.  Further, he specifically responded "no" on his Report of Medical History to questions relating to whether he experienced shortness of breath, asthma, pain or pressure in the chest, and chronic cough.  

A review of the post-service medical evidence of record shows that the Veteran has received VA treatment for COPD.  Treatment notes reflect that he has a long (25-pack-year) history of tobacco use.  There is no indication from the treatment notes that the Veteran's COPD with emphysema is related to his active service, to include his presumed in-service exposure to herbicide agents.

In October 2015, the Veteran was afforded a VA respiratory examination.  At that time, he reported that he experienced problems breathing upon exertion and extreme temperature.  He further reported that he began smoking at the age of 17, and that he stopped completely in 2010.  He reported that he smoked on and off throughout the years and that he smoked about one pack per week.

The VA examiner confirmed the diagnosis of COPD and opined that it was less likely as not that the Veteran's COPD was due to the Veteran's active service, to include in-service exposure to herbicide agents.  Although the examiner observed, in part, that the respiratory diseases recognized by VA as associated with herbicide agents did not include COPD, her opinion did not rest on that basis alone.  Rather, she also considered the Veteran's personal risk factors.  More specifically, the examiner stated that he Veteran had a long history of cigarette smoking and that the major risk factor for the development of COPD was cigarette smoking.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion relating to exposure to herbicides is inadequate where it is based solely on the fact that the condition in question is not entitled to presumptive service connection, without regard to a claimant's personal risk factors).  There are no medical opinions of record to the contrary.  Therefore, the October 2015 VA examination and opinion is the most probative evidence on this point.

With regard to the lay statements of record, while the Veteran is competent to report what happened in service and observable symptomatology, he is not competent to link his COPD with emphysema to his active service or to make a finding that his COPD with emphysema was caused by exposure to herbicide agents.  Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiological opinion in this case.

Accordingly, the preponderance of the evidence is against the claim.  Service connection for COPD with emphysema disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for COPD with emphysema is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


